Citation Nr: 0502289	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  03-23 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for migraine headaches.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1998 to 
August 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which granted service connection for migraine 
headaches and assigned an evaluation of 10 percent effective 
October 31, 2001.  During the course of the appeal, the RO, 
in a June 2004 rating decision granted an increased rating of 
30 percent for migraine headaches, effective October 31, 
2001.  

The Board continued the issue as entitlement to an increased 
evaluation since service connection was granted.  This naming 
of the issue does not prejudice the veteran.  The Board has 
not dismissed the issue, and the law and regulations 
governing the evaluation of the disability are the same 
regardless of how the issue has been phrased.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  

The RO in the same rating decision also granted service 
connection for seizure disorder and assigned a 10 percent 
evaluation, effective November 14, 2003.  The veteran was 
notified of this decision and his right to appeal within one 
year from the date of the notice.  Thus, the Board refers 
this issue to the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The President signed the Veterans Claims Assistance Act of 
2000 (VCAA) into law on November 9, 2000.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  The matter on appeal 
arises from an RO decision of June 2004.  However, a review 
of the file shows that the veteran was never furnished with a 
VCAA letter outlining the applicable duty to notify and duty 
to assist provisions of the VCAA concerning his claim for 
migraine headaches.  Therefore, a remand is in order for the 
purpose of providing the veteran with the requisite VCAA 
letter.  

The record includes VA outpatient treatment reports, dated 
from September 2003 to June 2004 showing complaints of daily 
ophthalmic migraines and complaints of worsening painful 
headaches lasting several hours associated with nausea, 
phonophobia, diaphoresis and feeling hot.  

A June 7, 2004 informal conference report noted the veteran's 
statements that he is not losing time from work due to the 
headaches, and that he agreed that he is not entitled to a 50 
percent disability rating for the service-connected migraine 
headaches.  However, the report subsequently notes that a 
June 10, 2004 fax was received from the veteran, on which he 
stated that he wanted to change his claim due to migraines.  
Moreover, the veteran's representative submitted a July 2004 
VA Form 646, which notes that the issue on appeal is 
entitlement to an evaluation in excess of 30 percent for 
migraines.  

The Board finds that these medical findings and statements by 
the veteran are inadequate for purposes of determining the 
current severity of the service-connected migraines.  Thus, 
an examination to determine the current severity of the 
veteran's migraine headaches is necessary.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. § 5102, 5103, and 5103A 
(West 2002.  Specifically, the veteran 
must be informed (1) of the information 
and evidence not of record that is 
necessary to substantiate the claim for 
initial increased evaluation in excess of 
30 percent for migraine headaches, (2) of 
the information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide, and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
He also must be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Veterans Benefits Act of 2003, 38 
U.S.C. §§ 5109B, 7112.  A record of his 
notification must be incorporated into 
the claims file.  

2.  After completion of # 1, the AMC 
should schedule the veteran for a VA 
examination to determine the  present 
severity of the service-connected 
migraine headaches.  Specifically, the 
examiner should determine whether the 
veteran's migraine headaches occur with 
very frequent (i.e., more than once a 
month over the last several months) 
prostrating and prolonged attacks 
productive of severe economic 
inadaptability.  It is imperative that 
the examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  A complete written 
rationale for all opinions made must be 
provided.  If any requested opinion 
cannot be provided, that fact should be 
noted and the AMC should explain in 
detail why securing the opinion is not 
possible.  The examination report should 
be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.    38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice of the scheduled examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  After undertaking any other 
development deemed essential, in 
addition to that specified above, the 
AMC should re-adjudicate the veteran's 
claim.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, 38 U.S.C. §§ 5109B, 
7112.


	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



